UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4276
KEVIN JEROME MORRIS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-00-47)

                      Submitted: July 15, 2003

                      Decided: August 18, 2003

       Before LUTTIG and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Eric J. Foster, LAW OFFICE OF RICK FOSTER, Asheville, North
Carolina, for Appellant. Gretchen C.F. Shappert, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.
2                     UNITED STATES v. MORRIS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Kevin Jerome Morris pled guilty to possessing a firearm after being
convicted of a felony, 18 U.S.C. § 922(g)(1) (2000), and was sen-
tenced to 96 months imprisonment. Morris appeals, claiming that the
district court erred in finding that he used the firearm in connection
with another felony offense and thus enhancing his sentence by four
levels under U.S. Sentencing Guidelines Manual § 2K21.(b)(5)
(2000). At Morris’ sentencing hearing, the Government presented tes-
timony establishing that, on December 10, 1999, Morris shot and seri-
ously wounded Tyrone Scott. At the conclusion of the hearing, the
court specifically found that Morris’ shooting of Scott was not done
in self-defense.

   To apply the enhancement under § 2K2.1(b)(5), the Government
must prove by a preponderance of the evidence facts that establish
that the defendant used a firearm and that such use was in connection
with another felony offense. The district court’s findings of fact are
reviewed for clear error. United States v. Garnett, 243 F.3d 824, 828-
29 (4th Cir. 2001); see also United States v. Nale, 101 F.3d 1000,
1004 & n.3 (4th Cir. 1996).

   Morris claims that the district court erred in assigning the four-
level enhancement because he presented evidence sufficient to sup-
port his claim that he acted in self-defense. However, after hearing
testimony from a number of witnesses to the shooting, the district
court specifically found no believable evidence that Morris was
defending himself at the time he shot Scott or that Scott was armed
at the time Morris shot him. Morris cannot show that this conclusion
was clearly erroneous.

  Morris also argues that no separate felony occurred because there
were no state charges filed against him as a result of the shooting.
                      UNITED STATES v. MORRIS                     3
However, Application Note 7 to § 2K2.1 provides that a felony
offense, "as used in subsection (b)(5), means any offense (federal,
state, or local) punishable by imprisonment for a term exceeding one
year, whether or not a criminal charge was brought, or conviction
obtained." Morris’ conduct (assault with a deadly weapon with intent
to kill) clearly constitutes a felony for purposes of § 2K2.1(b)(5).

   Accordingly, we affirm Morris’ sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED